TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2020



                                     NO. 03-19-00085-CR


                               Esaia Kemuel Morris, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute for Offense”

is “19.02(b), (c) Penal Code.” Further, the Court modifies the judgment to delete the reference to

the bill of costs as to the fee for “Attorney Fees” and deletes the $22,739.25 attributed to

court-appointed attorney’s fees from the bill of costs. The judgment of conviction, as modified,

is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.